Citation Nr: 1145680	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-30 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to an initial compensable rating for tension headaches for the period from August 15, 2006, to July 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the New Mexico National Guard, including a period of active duty for training (ACDUTRA) from January 1989 to June 1989, and a period of active duty from February 2003 to August 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In an April 2007 rating decision, the RO granted service connection for tension headaches and assigned an initial noncompensable disability rating, effective August 15, 2006.  The RO also denied service connection for chronic fatigue syndrome.  In March 2008, the appellant perfected an appeal with the initial disability rating assigned by the RO for his service-connected tension headaches.  In October 2008, he perfected an appeal with the RO's denial of service connection for chronic fatigue syndrome.  

In a September 2009 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The appellant initiated an appeal of the RO's determination in October 2008.  

In November 2009, the appellant testified before a Decision Review Officer at the RO with respect to the issues of entitlement to service connection for chronic fatigue syndrome and PTSD, as well as the issue of entitlement to an initial compensable rating for tension headaches.  

Before the matter was certified to the Board, in a November 2010 rating decision, the RO granted service connection for PTSD with major depression and anxiety disorder, and assigned an initial 30 percent disability rating, effective March 5, 2008.  The grant of service connection for PTSD constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

Also in the November 2010 rating decision, the RO increased the rating for the appellant's service-connected tension headaches to 50 percent, effective July 16, 2008.  The Board observes that this is maximum schedular rating available for headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  The RO has advised the appellant that since he has been assigned the maximum schedular rating for headaches, his appeal has been resolved.  As set forth above, however, the appellant perfected an appeal of the initial rating assigned following the award of service connection.  The appellant has not withdrawn his appeal of this issue.  Thus, the RO's assignment of the maximum schedular rating from July 16, 2008, does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Thus, the Board has characterized the remaining issue on appeal as set forth on the cover page of this decision.  

As set forth in more detail below, a remand is necessary with respect to the issue of entitlement to service connection for chronic fatigue syndrome.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Since the award of service connection, the appellant has experienced moderate to severe headaches on a near daily basis which occasionally become so severe that he must lie down in a dark room. 


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records show that in August 2004, he was evaluated in connection with his complaints of headaches and dizziness since serving in Iraq.  The assessments included headaches without loss of consciousness.  

Post-service clinical records show that in October 2004, the appellant sought to establish care with VA.  His complaints included headaches two to three times daily since serving in Iraq.  A Comprehensive New Patient Clinic note dated in November 2004 indicates that the appellant reported that for the past year, he had had symptoms such as bad headaches and dizziness.  He indicated that his headache pain ranged from 2 to 7 on a pain scale of 1 to 10.  The assessments included headaches with an unusual history.  The examiner noted that given the character, duration, and frequency of the appellant's headaches, an MRI was necessary.  An MRI was thereafter scheduled but the appellant was unable to tolerate it.  

A December 2004 VA neurology clinic note indicates that the appellant reported experiencing moderate severity headaches two to five times daily lasting 30 to 45 minutes.  The impression was tension type headaches of moderate severity.  The following month, the appellant did undergo MRI testing which was normal, with no evidence of neoplasm.  In March 2005, the appellant reported that he continued to experience headaches 4 to 5 times daily.  

In August 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including headaches.  He indicated that he had developed headaches while serving in Iraq and that his headaches had continued since that time.  

In connection with his claim, the appellant underwent VA medical examination in March 2007, at which he reported continuing severe headaches which he rated as an 8 on a pain scale of 1 to 10.  He indicated that his headaches occurred 3 to 5 times weekly and that each episode lasted for several hours.  The headaches were not prostrating.  The appellant described his current treatment regimen as resting and trying to ignore his headaches.  The diagnosis was tension headaches.  The examiner indicated that the appellant's headaches had no significant effect on his usual occupation.  

In an April 2007 rating decision, the RO granted service connection for headaches and assigned an initial noncompensable rating, effective August 15, 2006.  The appellant appealed the initial rating assigned by the RO, arguing that a higher rating was warranted in light of the severity of his symptoms.  He indicated that he took medication for his headaches and that when they became very severe, he was forced to go home and rest.  

In support of his appeal, the RO obtained additional VA clinical records showing complaints of continuing headaches.  In October 2007, the appellant reported that he continued to experience frequent headaches which occurred 4 to 5 times weekly.  He indicated that on a bad day, he experienced 6 to 8 headaches daily, lasting 15 to 60 minutes and ranging from a 6 to an 8 on a pain scale of 1 to 10.  On a good day, he had 2 to 3 headaches daily, ranging from a 4 to 5 in severity.  He indicated that he had tried multiple over the counter medications, none of which had helped.  The appellant was referred to a chronic pain group.  In February 2008, the appellant was prescribed Ativan with ibuprofen for his headaches.  Later that month, the appellant reported that he had lost eight days from work in the past two months due to headaches.  He was proscribed Fioricet.  In March 2008, the appellant reported that he had been experiencing 3 to 4 headaches weekly, 1 to 2 of which were intense and associated with nausea.  He indicated that his severe headaches were sometimes relieved by resting in a dark room.  He indicated that he frequently missed work due to headaches.  

During a VA psychiatric examination on July 16, 2008, the appellant reported that he continued to work full time but had missed, on average, four days of work per month due to headaches.  The Axis III diagnosis was headaches.  

In May 2009, the appellant submitted a copy of an application he had submitted to his employer for Family and Medical Leave due to headaches.  In support of his application, a private practitioner indicated that the appellant had been diagnosed as having chronic headaches in March 2005.  He indicated that the appellant had had recurring intermittent episodes of incapacity due to headaches approximately five times monthly.  He indicated that the appellant would need intermittent time off from work to continue his treatment regimen. 

At a November 2009 hearing, the appellant testified that he had had frequent headaches since Iraq.  He indicated that his headaches seemed to be getting more severe.  He indicated that he now missed approximately one day of work weekly, sometimes two days.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The appellant's service-connected tension headaches are rated by analogy to migraine headaches under the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In this case, since the award of service connection for his headache disability, the appellant has consistently reported in clinical settings and in statements submitted in connection with his claim that he has frequent headache attacks, occurring on a near daily basis.  His near daily headaches are moderate in intensity and occasionally become so severe that he must lie down and rest in a dark room.  The Board finds the appellant's statements in this regard to be credible and assigns them significant probative value.  In light of this record, the Board concludes that the severity and frequency of the appellant's headaches more closely approximates the criteria for an initial 50 percent rating under Diagnostic Code 8100.  

Because the appellant is now in receipt of the maximum initial schedular rating for headaches, the Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008). 

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected headache disability is inadequate.  There is no evidence of record showing that the appellant has been frequently hospitalized due to this disability.  The Board has considered the fact that the appellant has applied for Family and Medical Leave from his employer due to his headaches and reports losing time from work due to headaches.  Although the medical evidence of record clearly establishes that the appellant's industrial capacity is impaired due to his headaches, such impairment is reflected in the disability rating currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Moreover, the rating criteria of Diagnostic Code 8100 specifically contemplate severe economic inadaptability.  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The assignment of the maximum initial schedular disability rating of 50 percent is recognition that the appellant's industrial capabilities are severely impaired.  

After reviewing the record, the Board finds that the appellant's headache disability is not shown to be productive of marked interference with employment beyond that already contemplated.  Thus, absent any objective evidence that the appellant's headache disability, in and of itself, is productive of marked interference with employment beyond that contemplated by the schedular criteria, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002). 

In reaching this decision, the Board has also considered the decision of the U.S. Court of Appeals (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant continues to work full time and there is no indication that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  Because the evidence does not show, nor has the appellant contended, that a total rating based on individual unemployability is currently warranted, no further consideration is necessary.  

For the reasons set forth above, the Board finds that an initial 50 percent schedular rating for tension headaches for the period from August 15, 2006, to July 15, 2008, is warranted.  This is the maximum schedular rating available.  


ORDER

Entitlement to an initial compensable rating for tension headaches for the period from August 15, 2006, to July 15, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The appellant also seeks service connection for a disability manifested by chronic fatigue.  He reports that he developed fatigue while serving in Iraq and that his symptoms have been present since that time.  The Board observes that the appellant's service treatment records as well as post-service VA clinical records document complaints of fatigue beginning during the appellant's period of active duty.  The appellant contends that he now has a disability manifested by chronic fatigue either as a result of his service in Iraq or secondary to his service-connected psychiatric disability.  

A review of the record indicates that the appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the appellant's contentions and the evidence of record, an examination is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

The Board also notes that VA regulations generally provide that service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In addition to these criteria, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome) arising from service in Southwest Asia during the Gulf War may be awarded to a Persian Gulf veteran under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1) (2011).  The Southwest Asia theater of operations includes Iraq and Kuwait.  See 38 C.F.R. § 3.317(d)(2) (2011).  The "Persian Gulf War" means the period "beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law."  38 U.S.C.A. § 101(33) (West 2002); see also 38 C.F.R. § 3.2(i) (2011).

The appellant's DD Form 214 confirms that he served in Iraq/Kuwait from April 2003 to April 2004.  Thus, he is entitled to consideration of his claim pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO has not yet considered these provisions in connection with the appellant's claim of service connection for chronic fatigue syndrome.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purposes of identifying the existence, nature, and etiology of any chronic disability manifested by chronic fatigue, including chronic fatigue syndrome.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder, the examiner should describe the appellant's reported fatigue symptoms, including the date of inception, severity, and frequency.  The examiner should then provide an opinion as to whether it is at least as likely as not that the appellant's symptoms are attributable to a known clinical diagnosis, including chronic fatigue syndrome, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service or to his service-connected psychiatric disability.  The report of examination should include a complete rationale for all opinions rendered. 

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


